              Case 1:21-cv-00173-N/A Document 6              Filed 04/19/21   Page 1 of 3




                    UNITED STATES COURT OF INTERNATIONAL TRADE


 TAU-KEN TEMIR LLP and JSC NMC
 TAU-KEN SAMRUK,
                Plaintiffs,                               Court No. 21-173

          v.

 UNITED STATES,
                           Defendant.


                                            COMPLAINT

         Plaintiffs Tau-Ken Temir LLP and JSC NMC Tau-Ken Samruk allege the following.

                                     Proceedings under Review

         1.       This action seeks judicial review of the final Determination of the U.S.

Department of Commerce (the “Department”) countervailing duty investigation of silicon metal

from the Republic of Kazakhstan.

         2.       The Department published the contested determination as Silicon Metal From the

Republic of Kazakhstan: Final Affirmative Countervailing Duty Determination, 86 Fed. Reg.

11725 (Feb. 26, 2021) (“Final Determination”), and the accompanying Issues and Decision

Memorandum for the Final Determination of the Countervailing Duty Investigation of Silicon

Metal from the Republic of Kazakhstan (Dep’t Commerce, Feb. 22, 2021) (“I&D Memo”). The

Department published the resulting countervailing duty order in Silicon Metal From the Republic

of Kazakhstan: Countervailing Duty Order, 86 Fed. Reg. 20365 (Apr. 19, 2021) (“CVD Order”).

                                                Parties

         3.       Plaintiffs JSC NMC Tau-Ken Samruk and Tau-Ken Temir LLP are Kazakhstan

producers and exporters of silicon metal during the period of investigation, January 1, 2019

through December 31, 2019.




010-9201-4118/1/AMERICAS
              Case 1:21-cv-00173-N/A Document 6              Filed 04/19/21    Page 2 of 3




         4.       Defendant is the United States acting by and through the U.S. Department of

Commerce.

                                              Jurisdiction

         5.       Plaintiffs bring this action under 19 U.S.C. §§ 1516(a)(2)(A)(i)(II) and

(a)(2)(B)(i). This Court has jurisdiction under 28 U.S.C. § 1581(c) and 19 U.S.C. § 1516a(a)(2).

                                               Standing

         6.       Plaintiffs are foreign producers and exporters of subject merchandise that

participated in the investigation resulting in the contested determination, and thus are interested

parties within the meaning of 19 U.S.C. § 1516a(f)(3) and 19 U.S.C. § 1677(9)(A).

                                              Timeliness

         7.       The Department published notice of the Final Determination in the Federal

Register on February 26, 2021, and published the CVD Order in the Federal Register on April

19, 2021.

         8.       Plaintiffs filed a summons instituting this action on April 19, 2021, which is

within 30 days of the publication in the Federal Register of the CVD Order, serving notice of the

action on all other participants in the investigation on the same date. Plaintiff is filing this

complaint concurrently with the summons. Plaintiffs thus commenced this action within the time

limits specified in 19 U.S.C. § 1561a(a)(2)(A)(i), 28 U.S.C. § 2636(c), and USCIT Rule 3.

                                               COUNT I

         9.       Plaintiffs incorporate the allegations in the previous paragraphs.

         10.      The Department’s non-acceptance of questionnaire responses is unsupported by

substantial evidence and otherwise not in accordance with law.

                                              COUNT II




010-9201-4118/1/AMERICAS
            Case 1:21-cv-00173-N/A Document 6               Filed 04/19/21     Page 3 of 3




         11.      Plaintiffs incorporate the allegations in the previous paragraphs.

         12.      The Department’s use of facts available and the particular facts available used is

unsupported by substantial evidence and otherwise not in accordance with law.

                                           Prayer for Relief

         WHEREFORE, Plaintiffs respectfully request that the Court:

         (1)      Find that the Department’s determinations were unsupported by substantial

evidence and otherwise not in accordance with law;

         (2)      Order the Department to revoke the CVD Order, or, in the alternative, recalculate

the subsidy rates for producers/exporters from Kazakhstan;

         (3)      Order the Department to publish notice in the Federal Register of the final

decision rendered by this Court, after this action has been considered;

         (4)      Order the Department to issue countervailing duty cash deposit/refund

instructions and/or liquidation instructions to U.S. Customs & Border Protection consistent with

this Court’s decision; and

         (5)      Granting Plaintiffs such other relief as the Court may deem appropriate.

Dated: April 19, 2021
                                                Respectfully submitted,

                                                /s/ Jeremy W. Dutra
                                                Peter Koenig
                                                peter.koenig@squirepb.com
                                                Jeremy W. Dutra
                                                jeremy.dutra@squirepb.com
                                                SQUIRE PATTON BOGGS (US) LLP
                                                2550 M Street, NW
                                                Washington, DC 20037
                                                Tel: (202) 457-6000

                                                Counsel for Plaintiffs
                                                JSC NMC Tau-Ken Samruk and
                                                Tau-Ken Temir LLP




010-9201-4118/1/AMERICAS
